Citation Nr: 1608629	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability, claimed as secondary to service-connected right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from August 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

The Board previously remanded this matter for additional development in October 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her current lumbar spine disability is either proximately due to and/or aggravated by her service-connected right hip disability.  

In March 2015, a medical opinion was obtained from a VA orthopedic physician who previously examined the Veteran.  The physician was requested to address whether a current lumbar spine disability is at least as likely as not related to the Veteran's service-connected right hip disability.  The examiner noted that a lumbar degenerative disc disease, osteoarthritis of the lumbar spine, and/or lumbar strain can all be a result of a hip condition if it is shown that an abnormal gait pattern has been present over some time.  The examiner indicated that there was one military record noted that the Veteran walked with a limp.  The examiner noted that VA examinations in April 1981 and October 1986 did not comment on the Veteran's gait.  The examiner noted that a VA examination in March 2005 did not show an abnormal gait pattern.  The examiner opined that the Veteran's report of a back disability due to an abnormal gait pattern was not borne by the evidence.  The examiner concluded that it would be mere speculation to conclude that a lumbar herniated disc, degenerative disc disease, osteoarthritis of the lumbar spine and/or lumbar strain resulted from the right hip condition that began in 1978.   

The examination noted findings pertaining to the Veteran's gait which were not addressed in the March 2015 addendum.  A March 2005 VA examination report noted that there was evidence of abnormal weight bearing, including callus formation on the right foot.  The March 2005 examination also noted asymmetrical mild degenerative changes of the left hip and not the right, and a mildly abnormal gait pattern.  A remand is warranted to address the findings of the March 2005 examination.    
 
The opinion provided in March 2015 focuses on whether the Veteran's service-connected right hip disability caused the Veteran's lumbar spine disability.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013), the U.S. Court of Appeals for Veterans Claims held that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  El-Amin, 26 Vet. App. at 141.  Therefore, a remand is required to obtain an addendum opinion addressing aggravation in more detail.   

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this REMAND, should be forwarded to the examiner who completed the March 2015 examination for preparation of a supplemental opinion.  The claims file must be made available to the examiner, and the examination report should indicate that the claims file was reviewed.  After a review of the claims file, the examiner should address the following questions:  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a current lumbar spine disability,  to include lumbar disc herniation; degenerative disc disease; osteoarthritis of the lumbar spine; and/or lumbar strain, is proximately due to, or caused by, her service-connected right hip bursitis.

b) The examiner should provide an opinion as to whether a current lumbar spine disability, to include lumbar disc herniation; degenerative disc disease; osteoarthritis of the lumbar spine; and/or lumbar strain, is aggravated (permanently worsened) by the Veteran's service-connected right hip bursitis.  

The examiner should consider the Veteran's lay statements regarding a longstanding abnormal gait pattern due to her right hip disability and especially with flare-ups as outlined in April 2013 and July 2013 correspondence.

The examiner should also consider the March 2005 VA examination, including the notation of evidence of abnormal weight bearing shown and a mildly abnormal gait.   

c) The examiner should provide a detailed rationale for the opinions.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner should explain why an opinion would require speculation.

2.  If the physician who provided the March 2015 opinion is not available, the Veteran should be scheduled for a new VA examination to address the inquiries set forth above.  

3.  Following the completion of the requested actions, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


